DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
Examiner’s Comments
In view of the amendments, the prior 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ) rejection of claims 27-36 is withdrawn. 
Election/Restrictions
Newly submitted claims 49 and 50 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the subject matter presents language pertaining to the configuration and the operation of the first transistor and the second transistor, which is outside of the structural scope originally presented. 
There is a search and/or examination burden for the patentably distinct inventions as set forth above because they require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 49 and 50 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-31, 33-36, 41-44 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman et al. (USP No. 6,191,883), hereinafter “Huffman”, in view of Chen et al. (USPG Pub No. 2012/0044215), hereinafter “Chen”, and Nguyen (USPG Pub No. 2009/0310398).
Regarding claim 27, Huffman discloses a system (see Fig. 1) comprising: a micromirror cell (see Fig. 2) comprising: a micromirror (102) (see Fig. 2); and a memory circuit (300) capacitively coupled to the micromirror (see Figs. 2, 3, Col. 4, Lines 8-25, Col. 5, Lines 51-61), the memory circuit comprising: a first inverter (304 and 306) having a first inverter input and a 
In the same field of endeavor, Chen discloses and a circuit coupled to the memory circuit (see Fig. 2), the circuit comprising a second transistor (M3) having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to the first inverter output (230) (see Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Huffman with and a circuit coupled to the memory circuit, the circuit comprising a second transistor having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to the first inverter output of Chen for the purpose of providing a system that reduces power consumption (Paragraph 4) and for the purpose of switching modes (Paragraph 15).
	Chen teaches the components of the claimed electrode selection circuit, however Chen does not specify an electrode selection circuit. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).

	In the same field of endeavor, Nguyen discloses an electrode selection circuit (Paragraphs 26, 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Huffman and Chen with an electrode selection circuit of Nguyen for the purpose of selecting an electrode for control of a particular micromirror (Paragraph 26).
Regarding claim 31, Huffman discloses further comprising a measurement circuit coupled to the terminal (Col. 4, Lines 8-23). Huffman, Chen and Nguyen teach the system as is set forth above for claim 27, Chen further discloses second current terminal and to the fourth current terminal (see Fig. 2). It would have been obvious to provide the system of Huffman and Nguyen with the teachings of Chen for at least the same reasons set forth above with respect to claim 27.
Regarding claim 36, Huffman discloses wordline signal (see Fig. 3). Huffman, Chen and Nguyen teach the system as is set forth above for claim 35, Chen further discloses wherein the second control terminal (POLB) is configured to receive the signal or an inverse of the signal (see Figs. 2, 3). It would have been obvious to provide the system of Huffman and Nguyen with the teachings of Chen for at least the same reasons set forth above with respect to claim 27.
Regarding claim 41, Huffman discloses a system (see Fig. 1) comprising: a micromirror cell (see Fig. 2) comprising: a micromirror (102) (see Fig. 2); a memory circuit (300) capacitively coupled to the micromirror (see Figs. 2, 3, Col. 4, Lines 8-25, Col. 5, Lines 51-61), the memory circuit comprising: a first inverter (304 and 306) having a first inverter input and a first inverter output (see Fig. 3); a second inverter (308 and 310) having a second inverter input and a second inverter output, the second inverter input coupled to the first inverter output and a the second inverter output coupled to the first inverter input (see Fig. 3); and a first transistor (302) 
In the same field of endeavor, Chen discloses and a circuit coupled to the memory circuit (see Fig. 2), the circuit comprising a second transistor (M3) having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to the first inverter output (230) (see Fig. 2); and a circuit coupled to the second current terminal, to the fourth current terminal (see Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Huffman with and a circuit coupled to the memory circuit, the circuit comprising a second transistor having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to the first inverter output; and a circuit coupled to the second current terminal, to the fourth current terminal of Chen for the purpose of providing a system that reduces power consumption (Paragraph 4) and for the purpose of switching modes (Paragraph 15).
	Chen teaches the components of the claimed electrode selection circuit, however Chen does not specify an electrode selection circuit. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).

	In the same field of endeavor, Nguyen discloses an electrode selection circuit (Paragraphs 26, 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Huffman and Chen with an electrode selection circuit of Nguyen for the purpose of selecting an electrode for control of a particular micromirror (Paragraph 26).
Regarding claims 28 and 42, Huffman, Chen and Nguyen teach the system as is set forth above, Chen further discloses wherein the first control terminal (POLA) is coupled to the second control terminal (POLB) (see Figs. 2, 3, Paragraph 19). It would have been obvious to provide the system of Huffman and Nguyen with the teachings of Chen for at least the same reasons set forth above with respect to claim 27.
Regarding claims 29 and 43, Huffman, Chen and Nguyen teach the system as is set forth above for claim 27, Chen further discloses wherein the memory circuit (205) further comprises: a third transistor (M8) having a fifth current terminal, a sixth current terminal, and a third control terminal, the fifth current terminal coupled to the first current terminal and the sixth current terminal coupled to the fourth current terminal; a fourth transistor (M9) having a seventh current terminal, an eighth current terminal, and a fourth control terminal, the fourth control terminal coupled to the third control terminal and the eighth current terminal coupled to the second control terminal; and a fifth transistor (M10) having a ninth current terminal, a tenth current terminal, and a fifth control terminal, the ninth current terminal coupled to the eighth current terminal and the fifth control terminal coupled to the fourth control terminal (see Figs. 2, 3). It would have been obvious to provide the system of Huffman and Nguyen with the teachings of Chen for at least the same reasons set forth above with respect to claim 27.

Regarding claims 33 and 46, Huffman further discloses further comprising a controller coupled to the memory circuit and to the measurement circuit (Col. 4, Lines 8-23).
Regarding claims 34 and 47, Huffman further discloses wherein the measurement circuit and the memory circuit are on a die (Col. 4, Lines 8-23).
Regarding claims 35 and 48, Huffman further discloses wherein the first control terminal (of 302) is configured to receive a wordline signal and the second current terminal is configured to receive a bitline signal (312) (see Fig. 3).
Allowable Subject Matter
Claims 32 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references, alone or in combination, disclose or teach a system of claims 27 and 41 specifically comprising a multiplexer having a first multiplexer terminal, a second multiplexer terminal, and a third multiplexer terminal, the third multiplexer terminal coupled to the second current terminal and the second multiplexer terminal coupled to the measurement circuit; a bitline driver coupled to the first multiplexer terminal; a controller coupled to the bitline driver and to the multiplexer; a wordline driver coupled to the controller; wordline logic coupled to the wordline driver, to the controller, and to the first control terminal; and a logic circuit coupled to .
Prior Art Citations
               Nakamura (USP No. 6,628,258) and Kim et al. (USPG Pub No. 2008/0137173) are each being cited herein to show a system that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. Applicant argued that Huffman and Chen do not disclose or teach the claims as presented. 
Figs. 2 and 3 and the corresponding sections of Huffman teach the claimed system except for and an electrode selection circuit coupled to the memory circuit, the electrode selection circuit comprising a second transistor having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to the first inverter output; and a circuit coupled to the second current terminal, to the fourth current terminal. Col. 7, lines 36-39 of Huffman teaches that the two inverter output nodes (314, 316) of the memory circuit (300) are connected to the address electrodes. Fig. 2 and the corresponding sections of Chen teach and a circuit coupled to the memory circuit, the circuit comprising a second transistor (M3) having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to the first inverter output (230); and a circuit coupled to the second current terminal, to the fourth current terminal. Chen teaches the components of the claimed electrode selection circuit, however Chen does not specify an electrode selection circuit. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In addition, as this feature is widely known in the art, .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For these reasons, the claims remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            3/11/2022